DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2021, 04/07/2021, 09/10/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 recite the limitation "the apparatus" in the preamble of each claim.  There is insufficient antecedent basis for this limitation in the claims since claim 16 on which each depend recites a distance sensor and makes no mention of a specific apparatus. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art made of record fails to teach a method, comprising: 
acquiring, by a processing system including at least one processor, a three-dimensional coordinate system associated with a three-dimensional camera and a first reference point associated with the three-dimensional camera; 
acquiring, by the processing system, a two-dimensional coordinate system associated with a two-dimensional camera and a second reference point associated with the two-dimensional camera; 
aligning, by the processing system, the three-dimensional coordinate system with the two-dimensional coordinate system, based on a fixed and known positional relationship between the first reference point and the second reference point, to obtain a fixed positional relationship between the three-dimensional coordinate system and the two-dimensional coordinate system; and 
transferring, by the processing system, the three-dimensional coordinate system to a datum point of the two-dimensional coordinate system, using the fixed positional relationship between the three-dimensional coordinate system and the two-dimensional coordinate system.

Huang et al, “LIDAR, Camera and Inertial Sensors Based Navigation Techniques for Advanced Intelligent Transportation Systems” (published in UC Riverside Electronic Theses and Dissertations at https://escholarship.org/uc/item/1p02x8xg, December 2010) generally teaches a method of: 

acquiring, by the processing system (see Huang Abstact), a three-dimensional coordinate system associated with a three-dimensional LIDAR sensor (see page 36, first paragraph) and a first reference point associated with the three-dimensional LIDAR sensor (see page 38 referring to LIDAR sensor coordinates and their origin); 

acquiring, by the processing system, a two-dimensional coordinate system associated with a two-dimensional camera and a second reference point associated with the two-dimensional camera (see page 37 referring to camera coordinates and a principle point); 

aligning, by the processing system, the three-dimensional coordinate system with the two-dimensional coordinate system; and transferring, by the processing system, the three-dimensional coordinate system to a datum point of the two-dimensional coordinate system (see page 39 and equation 3.2 which section 3.2.1 goes into a closed form solution of how to solve). 

However, Huang fails to teach the features highlighted above. 

Independent claims 15 and 16 recite similar allowable features as claim 1, and are similarly allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637